Per Curiam.
The motion is granted and stay continued on the ground that the Supreme Court has no inherent common-law powers in an election case, but only such powers as are expressly conferred by the statute. The powers expressly conferred shall be liberally construed but the court cannot assume a power not granted by the Election Law. It is conceded that no express statutory authority has been conferred upon the Supreme Court to deal summarily with the subject-matter of this litigation. The applicants, we think, have slept upon their rights. (Election Law, §§ 183, 184.)  Van Kirk, P. J., Hinman and Whitmyer, JJ., concur; Hill and Hasbrouck, JJ., dissent, each with a memorandum.